BY THE COMMISSION.
This proceeding was initiated by Order No. 5778, on the commission’s own motion, for the purpose of amending Rule 25-6.97, which presently prescribes the guidelines to be utilized by electric utilities in requiring deposits from their customers, and to repeal Rule 25-6.98 which prescribes the interest to be paid on customer deposits, and to incorporate those provisions into new Rule 25-6.97. At the conclusion of public hearings on the proposed rule, we adopted with some modification a new Rule 25-6.97, as set out in Order No. 6264. Petitions for reconsideration were then filed by various affected parties and oral argument on said petitions was heard by the full commission in December, 1974. Subsequent thereto, the new Administrative Procedure Act (Chapter 120, F.S.) became effective on January 1, 1975, and specifically provided that any rule-making proceeding begun before the effective date of the new law, but not concluded by January 1, 1975, must be subject to the requirements of the new law. Thus, we are initiating new rule-making proceedings in a separate docket ánd closing this docket. In view of this procedure, it is not necessary to dispose of the petitions for reconsideration now pending before us.
It is therefore ordered that the petitions for reconsideration of Order No. 6264 filed by Florida Power and Light Company and *143Tampa Electric Company, be and the same are hereby denied in view of our findings hereinabove..
It is further ordered that Docket No. 73322-Rule is hereby clbsed.
It is further ordered that new rule-making proceedings be instituted by separate docket pursuant to Chapter 120, Florida Statutes.